DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 10/05/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.

Response to Arguments
Applicant's arguments filed on 10/05/2021 have been fully considered but they are not persuasive. 
Examiner has added the Chowdhary reference in view of the claim amendments. Chowdhary, ¶ 0106 teaches a system for automated plant size monitoring using a moving camera attached to a vehicle. A three-dimensional structure is recovered via a Structure-from-Motion (SfM) algorithm. The camera acquires multiple images while moving in order to obtain spatially separated images. Steps 1) and 2) of this process are based on using a distance between images to recover a 3D a structure based on the estimated camera motion between pairs of images taken while the camera is moving. 
It would have been obvious to one of ordinary skill in the art to have combined Isler’s image-based crop monitoring with Chowdhary’s image-based crop monitoring. Isler and Chowdhary are both systems for using multiple 2D images to create 3D models of plants in agricultural fields. Chowdhary explicitly teaches a camera travelling from one location to the next to capture an image at a distance from the first image. The .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041).
Regarding claim 1, Isler discloses a method of predicting a yield of fruit growing in an agricultural plot, comprising: (Isler is system for identifying fruit growing in agricultural fields, abstract.)

for each respective fruit of a plurality of fruit growing in the agricultural plot: 
identifying a first respective image in the first plurality of images that comprises the respective fruit, wherein the first respective image was obtained by the camera at a first camera location at a first time; (¶ 0029 and Fig. 1 teach processing each fruit to extract the fruit from an image. This processing takes place for each image of the stereo image pair in ¶ 0024. See Fig. 1, step 100 and abstract.)
identifying a second respective image in the first plurality of images that comprises the respective fruit; and (As above, the processing described at ¶ 0029 and Fig. 1 takes place for a second image of the stereo image pair in ¶ 0024. See Fig. 1, step 100 and abstract.)
using at least i) the first and second respective images to determine a corresponding size of the respective fruit. (¶ 0057 teaches determining the size of the apples using the first and second images.)
In the field of image-based crop monitoring Chowdhary teaches
identifying a second respective image in the first plurality of images that comprises the respective fruit, wherein the second respective image was obtained by the camera at a second camera location at a second time, wherein the second time is later than the first time and the camera traveled from the first camera location to the second camera location between the first time and the second time; and (Chowdhary, ¶ 0106 teaches a system for automated plant size monitoring using a moving camera 
using at least i) the first and second respective images and ii) a distance between the first and second camera locations to determine a corresponding size of the respective fruit. (Chowdhary ¶ 0111 teaching using its SfM technique to determine the size/width of the plant. As noted above this process uses first and second images taken at a spatially separated distance while the camera is moving.)
It would have been obvious to one of ordinary skill in the art to have combined Isler’s image-based crop monitoring with Chowdhary’s image-based crop monitoring. Isler and Chowdhary are both systems for using multiple 2D images to create 3D models of plants in agricultural fields. Chowdhary explicitly teaches a camera travelling from one location to the next to capture an image at a distance from the first image. The combination constitutes the repeatable and predictable result of simply applying Chowdhary’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination discloses the method of claim 1, further comprising using at least a first depth of focus of the camera to determine a 
Regarding claim 4, the above combination discloses the method of claim 1, wherein the first plurality of images of the canopy of the agricultural plot comprises images of a plurality of plants growing in the agricultural plot. (See rejection of claim 1)
Regarding claim 13, the above combination discloses the method of claim 1, wherein the camera is an RGB camera. (Isler, ¶ 0028)
Regarding claim 14, the above combination discloses the method of claim 13, wherein each image in the first plurality of images comprises a corresponding RGB image. (As above, Isler ¶ 0028 teaches a camera acquiring RGB images)
Regarding claim 15, the above combination discloses the method of claim 1, further comprising repeating the method at one or more time points, thereby obtaining one or more updates of the predicted yield of fruit. (Chowdhary teaches using the system to provide crop updates at ¶ 0119, 0366 and 400.)
Regarding claim 17, the above combination discloses the method of claim 1, further comprising determining, from the first plurality of images, for each fruit of the plurality of fruit, a respective fruit color. (See Isler Fig. 3 and ¶ 0027.)
Regarding claim 18, the above combination discloses the method of claim 1, wherein the fruit are of a fruit type selected from the group consisting of blueberries, cherries, plums, peaches, nectarines, apricots, olives, mangos, pears, apples, quinces, loquats, citrus, figs, papayas, avocados, coconuts, durians, guavas, persimmons, and pomegranates. (See Isler in rejection of claim 1.)

Claim 20 is the non-transitory computer-readable storage medium claim corresponding to claim 1. Isler ¶ 0061 teaches a computer system and processor and ¶ 0062 teaches a computer-readable storage medium. Remaining limitations are rejected similarly. See detailed analysis above. 

Claims 2, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view Chowdhary (US PGPub 2021/0158041) and Grant (US PGPub 2020/0286282)
Regarding claim 2, the above combination discloses the method of claim 1, but not the remaining limitations.
In the field of camera-based crop monitoring Grant teaches predicting a yield of fruit growing in the agricultural plot based at least in part on sizes of the respective fruit. (Grant teaches a system of extracting respective fruits from camera images and using these to predict total estimated fruit volume for an agricultural plot, ¶ 0048 and Fig. 4)
It would have been obvious to one of ordinary skill in the art to have combined Isler’s camera-based crop monitoring with Grant’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Grant explicitly teaches predicting a yield metric based on fruit size. The combination constitutes the repeatable and predictable result of simply Grant’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known 
Regarding claim 6, the above combination discloses the method of claim 4, further comprising estimating for each plant in the plurality of plants, a respective number of fruit and, for each fruit growing in each plant, a corresponding fruit size. (Grant ¶ 0048 and Fig. 4 teaches estimating the number of fruit per plant and the fruit size.)
Regarding claim 7, the above combination discloses the method of claim 6, further comprising scaling the predicted yield of fruit using the respective number of fruit and the corresponding fruit sizes for each plant in the plurality of plants. (As above, Grant ¶ 0048 and Fig. 4 teaches estimating total fruit volume on the basis of the volume and count of individual fruit.)
Regarding claim 10, the above combination discloses the method of claim 1, further comprising: for each respective fruit of the plurality of fruit, using a first trained computational model applied to the first and second respective images that include the respective fruit, identifying a corresponding contour of the respective fruit in the first and second respective images, thereby obtaining respective contours of the same fruit in the first and second respective images; and (Grant ¶ 0041 and 0042 use a trained CNN for segmenting the grapes in the images.)
calculating a size of the respective fruit from the respective contours of the respective fruit in the first and second respective images. (¶ 0007)
claim 12, the above combination discloses the method of claim 10, wherein a second trained computational model is used to verify that each contour corresponds to a fruit, and contours that do not correspond to a fruit are discarded. (¶ 0054 teaches that the trained model produces classes for the image contours. Those that don’t correspond to a fruit are discarded.)

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041) and Wu (US Pat. No. 10,255,670)
Regarding claim 5, the above combination discloses the method of claim 4, including predicting the yield of fruit from the agricultural plot but not the remaining limitations. 
In the field of camera-based crop monitoring Wu teaches estimating a respective yield for each plant in the plurality of plants in the agricultural plot. (Wu teaches a system of identifying fruit and vegetables growing in agricultural fields and estimating the yield for each plant, col. 28, last paragraph)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Wu’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Wu explicitly teaches estimating the yield on a per plant basis. The combination constitutes the repeatable and predictable result of simply Wu’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are .

Claims 8, 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isler (US PGPub 2016/0307329) in view of Chowdhary (US PGPub 2021/0158041)  and Bongartz (US PGPub 2019/0259108).
Regarding claim 8, the above combination discloses the method of claim 1, but not the remaining limitations.
In the field of camera-based crop monitoring Bongartz teaches determining, for each fruit in the plurality of fruit, a respective fruit weight based on the corresponding fruit size, and scaling the predicted yield of fruit by the fruit weights. (¶ 0663 and 0677 teach estimating the weight of the crop and using this to scale a total yield weight.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s camera-based crop monitoring with Bongartz’s camera-based crop monitoring. Isler teaches estimating the size of fruit and counting fruit in a field. Bongartz explicitly teaches estimating the weight of the crop and using this to scale a total yield weight. The combination constitutes the repeatable and predictable result of simply Bongartz’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 9, the above combination discloses the method of claim 1, further comprising: obtaining historical yield information for the agricultural plot and 
Regarding claim 11, the above combination discloses the method of claim 10, wherein calculating the size of the respective fruit for each fruit in the plurality of fruit includes assigning a respective fruit identifier for each fruit in the plurality of fruit. (Bongartz ¶ 1979 teaches assigning an identifier to each plant. Doing so for each fruit follows from the combination under 35 USC above.)
Regarding claim 16, the above combination discloses the method of claim 1, further comprising providing a confidence value for the predicted yield of fruit from the agricultural plot. (Bongartz ¶ 2150 teaches providing confidence in the yield prediction.)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661